Citation Nr: 9920332	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1968 and from March 1975 to July 1982, including 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
timely appealed this determination to the Board.

In January 1999, the veteran appeared in Washington, DC, for 
a hearing conducted by the undersigned Board member.  At the 
hearing, the veteran submitted pertinent evidence, which was 
accompanied by a waiver of RO consideration, directly to the 
Board.  See 38 C.F.R. § 20.1304(c) (1998).  Further, in 
response to the veteran's request, the undersigned Board 
Member ordered that the record be held in abeyance for 30 
days to provide the veteran the opportunity to submit 
additional pertinent evidence directly to the Board.  On 
January 21, 1999, the Board received such evidence, which was 
also accompanied by a waiver of RO consideration.  Id.  That 
evidence will be considered by the Board in connection with 
the instant appeal.

In a January 1994 statement, which was received at the RO 
that same month, and thereafter at the January 1999 hearing, 
the veteran asserted an informal claim of entitlement to 
service connection for tinnitus.  Further, in a February 1997 
statement, in addition to asserting his claim for service 
connection for PTSD, he apparently sought increased ratings 
for his service-connected low back and hip disabilities.  The 
February 1997 statement also reflects that he sought to 
reopen a claim for service connection for bilateral hearing 
loss.  To date, the record does not indicate that any action 
has been taken with these claims.  These issues are not 
currently before the Board and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Although the veteran's service personnel records do not 
clearly establish that he engaged in combat with the enemy, 
his unit's involvement in repelling an attack by Viet Cong 
guerrillas in January 1968, within mortar and rocket range, 
as well as the death of a particular fellow serviceman has 
been independently corroborated.

3.  There record contains medical evidence suggesting that 
the veteran has PTSD as a result of verified in-service 
stressful experiences that occurred while he was stationed in 
Vietnam, and that his current symptoms are related to such 
experiences.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that, as a diagnosis of PTSD 
currently is of record, the veteran has met his initial 
burden of showing that his claim for service connection for 
PTSD is "well grounded," meaning he has submitted evidence 
sufficient to show that the claim is at least "plausible...or 
capable of substantiation."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  In addition, the Board is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See 38 U.S.C.A. § 5107(a).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
395 (1996); and 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(a) (which govern claims for service connection, 
in general).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," established, for example, by 
recognized military combat citations or other official 
records.  The Court has repeatedly instructed that VA must 
make a specific finding as to whether the veteran engaged in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998); 
Cohen, 10 Vet. App. at 145; Zarycki, 6 Vet. App. at 98.  If 
the VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

In his statements and January 1999 hearing testimony, the 
veteran essentially asserts that service connection is 
warranted for PTSD because he has this disorder as a result 
of his experiences while serving in the Republic of Vietnam, 
including his participation in combat.  In this regard, he 
maintains that he was regularly subjected to numerous rocket 
and mortar attacks.  Further, he states that, in January 
1968, he was subjected to enemy fire and attack while serving 
with his unit at Can Tho Airfield.  In addition, the veteran 
reports witnessing the death of "[redacted]," whom he 
states was killed in action approximately one month after he 
arrived in Vietnam.  He maintains that Mr. [redacted] served in 
the 9th Infantry Division, and that his unit, the 69th 
Engineer Battalion, provided combat support to the 9th 
Infantry Division.  With regard to the identity of Mr. 
[redacted], the veteran indicates that there were two such 
[redacted]s, but that the one whose death he witnessed 
served not in his unit but in the 9th Infantry Division.  He 
further indicates that, on numerous occasions, his commanding 
officer selected him to accompany the 69th Engineer 
Battalion.  The veteran also alleges that role in the death 
of several small children in service was stressful to him.

The veteran's service personnel records reflect that he 
served in Vietnam from March 1967 to February 1968 as a 
member of the 69th Engineer Battalion.  In addition, the 
reports that, during this time, his unit was located at Vung 
Tao, Dong Tam and Can Tho, Vietnam.  In this regard, the 
veteran states his unit was stationed in the vicinity of the 
9th Infantry Division during the period that he was stationed 
at Dong Tam.

In June 1997, the RO wrote to the U.S. Army Service Center 
for Research of Unit Records (Unit Records Center, formerly 
known as the Environmental Support Group or "ESG") in an 
attempt to verify the veteran's claimed in-service stressful 
experiences, including his contention that he had 
participated in combat while serving in Vietnam.  In a 
December 1997 report, the Unit Records Center responded that, 
for the period from August 31, 1967 to January 31, 1968, the 
veteran's unit, the 69th Engineer Battalion, was relocated to 
Can Tho on August 31, 1967.  The report further states that 
on January 31, 1968, Can Tho Airfield was attacked by the 
Viet Cong, and that, during the attack, clerks, draftsmen, 
surveyors, photographers and other personnel were called upon 
to repel the incursion.  In addition, the report essentially 
indicates that the veteran's unit was likely within enemy 
rocket and mortar range.  

The Unit Records Center also provided copies of the 
operational records and unit histories for the 69th Engineer 
Battalion.  A review of the supporting documentation shows 
that, during the time that the veteran served with that unit, 
it had duty postings at Vung Tao, Dong Tam and Can Tho, 
Vietnam.  Those records confirm that the appellant's unit was 
involved in repelling an attack on Can Tho Airfield in 
January 1968.  The supporting documentation states,

On 31 Jan 68 the clerks, draftsman, 
surveyors, photographers, etc., from 
battalion headquarters took the brunt of 
a ground attack by the [Viet Cong] at Can 
Tho Airfield.  Fighting with small arms 
and grenades, the engineers and other 
personnel on the base successfully 
limited the penetration and ejected the 
[Viet Cong].

In addition, on January 21, 1999, the veteran submitted to 
the Board a copy of documentation that was provided by the 
Center for Electronic Records at the National Archives 
(National Archives).  In pertinent part, the records show 
that on March 20, 1967, [redacted] was killed in 
action due to enemy weapons fire.  In addition, the materials 
reflect that Mr. [redacted] served as a member of the 9th 
Infantry Division.

In this case, the veteran's service records do not clearly 
establish that he engaged in combat with the enemy.  As noted 
above, the records show that he served in Vietnam from March 
1967 to February 1968.  In addition, his service records 
indicate that his military occupational specialty (MOS) was 
carpenter, not one usually associated with combat.  His 
service records further show that, while he received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal, he has not been awarded any 
medals or other citations that specifically indicate combat 
participation. 

However, as noted above, probative evidence associated with 
the record substantially corroborates the occurrence of at 
least two of the veteran's claimed stressful in-service 
events.  Supporting materials that accompanied the Unit 
Records Center's December 1997 report reflect that, in 
January 1968, while the veteran was serving in the 69th 
Engineer Battalion, the area in which the that unit was 
located was subjected to a ground attack by Viet Cong 
guerrillas, which was repelled by non-combat personnel.  
Moreover, records from the National Archives that were 
submitted by the veteran substantiate that a [redacted] 
who served with the 9th Infantry Division was killed in 
action on March 20, 1967, during the veteran's first month in 
Vietnam.

The Board recognizes that the evidence obtained from the Unit 
Records Center and the National Archives neither provides 
specific corroboration of the veteran's participation in the 
alleged events, nor demonstrates that the veteran actually 
witnessed Mr. [redacted]'s death in action.  However, in Suozzi 
v. Brown, 10 Vet. App. 307 (1997), the Court held that, by 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" far too narrowly.  See Suozzi, 10 Vet. App. 
at 311.  In Suozzi, the Court found that a radio log, which 
showed that the veteran's company had come under attack, was 
new and material evidence to warrant reopening a claim of 
service connection for PTSD, despite the fact that the radio 
log did not identify the veteran's participation.  The Court 
further stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Under the circumstances of the case, and in light of the 
Suozzi opinion, the Board finds that evidence establishes 
that the veteran's unit was subjected to enemy fire in its 
efforts to repel an attack on Can Tho Airfield in January 
1968, and that a [redacted], a member of the 9th 
Infantry Division, was killed in action in March 1967.  Thus, 
the only question remaining for the Board's consideration is 
whether the veteran's verified in-service stressful events 
support a diagnosis of PTSD, and whether there is a nexus 
between such events and the veteran's symptoms.  The Board 
finds that, with resolution of all reasonable doubt in the 
veteran's favor, the remaining criteria for establishing 
service connection for PTSD have been met.  

The veteran was afforded a VA psychiatric examination in 
February 1994.  The veteran then reported that he had had no 
psychiatric problems prior to service.  In addition, he 
stated that, during his period of service in Vietnam, he had 
engaged in combat, participated in "firefights" and 
"directly witnessed casualties."  In this regard, the 
veteran reported that he was involved in defending his base 
camp against an attempt by Viet Cong guerrillas to overrun 
it.  In the process, he said that many people were killed and 
wounded.  He also indicated that, while moving from village 
to village building bridges, he was driving a truck that came 
under fire.  The veteran essentially added that, to avoid the 
weapons fire, he changed course, and in doing so, ran over 
and thus killed several children.

During the examination, the veteran complained that, since 
returning from Vietnam, he had suffered from mental distress 
and anxiety, lapses in concentration, and that he had 
intrusive thoughts, nightmares and flashbacks of his Vietnam 
experiences.  He also stated that he was easily startled, 
depressed and very irritable.  In addition, he reported that 
he once attempted to commit suicide, that he had difficulty 
working and that he was socially withdrawn.  The physician 
characterized the veteran as alert and oriented times three.  
He further reported that the veteran's psychomotor activity 
was increased, that his speech was rapid, pressured and 
rambling, and that his affect was constricted.  There was no 
disturbance of mental stream, thought or perception, but he 
became agitated "with minor provocation."  The diagnosis 
was chronic PTSD.

A private undated psychiatric treatment report, which was 
received at the RO in April 1996, reflects that the veteran 
participated in the Vietnam Veterans Outreach Program at the 
YMCA's Bayshore Youth and Family Services facility from 
August 31, 1993, to April 19, 1994.  The report reflects 
that, during the treatment, the veteran complained of 
suffering from anxiety, insomnia, flashbacks, nightmares and 
irritability.  He was subsequently noted to also suffer from 
anger outbursts, intrusive thoughts, and difficulty in 
concentrating on work tasks.  During his treatment, the 
veteran reported that he had served in Vietnam while in the 
military, and that, while there, he was involved in building 
bridges, landing strips and other needed structures, often in 
unprotected areas.  He also stated that his unit provided 
combat support and was assigned to assist the 9th Infantry 
Division.  The specific veteran recounted stressful incidents 
during service pertaining to the attempted suicide or deaths 
of three fellow serviceman, none of which appear to pertain 
to either of the corroborated in-service stressful events.  
The examiner indicated that the veteran "remained in 
treatment only long enough to begin exploration of the trauma 
leading to his PTSD."  She explained that the veteran was 
extremely fearful that his PTSD symptoms would incapacitate 
him.  According to the report, the veteran terminated his 
psychiatric treatment at Bayshore following a work incident 
that involved digging at a wet construction site, which 
triggered a flashback.  The diagnosis was PTSD.

Also of record is a June 1994 private medical report.  During 
the examination, the veteran stated that he had served in 
combat in Vietnam.  In addition, he indicated that, 
subsequent to his period of military service in Vietnam, he 
began experiencing nightmares and flashbacks relating to his 
combat experiences there.  The veteran also complained that 
he suffered from an exaggerated startle reaction, and 
reported that, if his children made noise, he would often lay 
down.  In addition, he indicated that he was seen on a weekly 
basis by Miss Boyd at Bayshore to treat his psychiatric 
problems.  The evaluation revealed that the veteran was alert 
and oriented times three, had no psychomotor agitation and 
had a full range of affect.  His speech was clear and his 
thought process was without grandiosity.  The physician 
noted, however, that the veteran had suicidal ideation, but 
no suicidal plan; he did not have homicidal ideation.  The 
veteran was again diagnosed as having PTSD.

Thus, the record includes several diagnoses of PTSD.  Neither 
of the private medical reports establish that his verified 
in-service stressful experiences support a diagnosis of PTSD, 
as one diagnosis appears to be based upon the veteran's 
reported combat in service, without identification of or 
reference to the specific experiences or events underlying 
the diagnosis; and the other appears to be based on events 
that have not been verified, and do not appear to be 
verifiable.  Significantly, however, the report of the 
February 1994 VA examination includes among the reported in-
service stressors the veteran's participation in 
"firefights" and "directly witness[ing] casualties," which 
may well be references, albeit indirect, to the two in-
service stressful experiences the Board has determined are 
established by the record.  While the report of that 
examination also includes the veteran's recitation of other, 
unverified stressors, the Board is satisfied that the 
examiner's ultimate diagnosis of PTSD appears to have been 
based, at least in part, on the veteran's corroborated in-
service stressful experiences.  This report, along with the 
other medical evidence of record, also suggests that the 
veteran's current PTSD symptomatology, to include flashbacks 
and nightmares, pertain to his verified stressors.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Under the circumstances of this 
case, and in light of the foregoing, the Board finds that, 
with resolution of all reasonable doubt in the veteran's 
favor, the veteran has satisfied all three elements necessary 
for a claim for service connection for PTSD, i.e., a clear 
current diagnosis of the disorder, credible supporting 
evidence that in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the in-service stressors.  38 C.F.R. 
§ 3.304(f).  Accordingly, service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

